Case 1:20-mj-00170-TAB Document 2 Filed 02/24/20 Page 1 of 5 PagelD #: 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Indiana

 

 

 

United States of America )
V. )
) Case No.
) 1:20-mj-0170
)
Thomas Johnson )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 15, 2020 in the county of Marion in the
Southern District of Indiana , the defendant(s) violated:
Code Section ~ Offense Description
18 U.S.C. § 751 Escape From the Custody of Institution or Officer

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet.

oe PE

 

7 : . Pie
Compidinant ‘Ss Signature

Daniel Parrella, DUSM, USMS

 

Printed name and title

Sworn to before me and signed in my presence.

V- > BAL
Date: 02/24/2020 NO — .

 

Judge's signature

City and state: Indianapolis, IN Tim A. Baker, U.S. Magistrate Judge

 

Printed name and title
Case 1:20-mj-00170-TAB Document 2 Filed 02/24/20 Page 2 of 5 PagelD #: 3

Affidavit in Support of Criminal Complaint

I, Deputy United States Marshal Daniel Parrella, being duly sworn, depose and state:
Introduction

1. I have been a Deputy United States Marshal (DUSM) with the United States
Marshals Service (USMS) for 7 years. I am a graduate of the Criminal Investigator Training
Program and the Basic Deputy United States Marshal program at the Federal Law Enforcement
Training Center in Glynco, Georgia. I am currently assigned to the Great Lakes Regional
Fugitive Task Force, Indianapolis office of the USMS. I have Bachelor’s Degree in Political
Science from Cleveland State University, in Cleveland, OH. I am an “investigative or law
enforcement officer” of the United States, that is, an officer of the United States who is
empowered by the law to conduct investigations of and to make arrests for the offenses
enumerated in Title 18 and Title 21 United States Code.

2. The information in this affidavit is based on my personal knowledge and
information provided to me by other law enforcement officers and individuals. The information
in this affidavit is provided for the limited purpose of establishing probable cause in support of
an application for a criminal complaint and arrest warrant. The information is not a complete

statement of all the facts related to this case.

Purpose of the Application
3. This Affidavit is made in support of an application for a Criminal Complaint and
Arrest Warrant charging Thomas Johnson (“JOHNSON”) with Escape from Custody in violation

of Title 18, United States Code, Sections 751(a), 4082(a).
Case 1:20-mj-00170-TAB Document 2 Filed 02/24/20 Page 3 of 5 PagelD #: 4

Facts Supporting the Issuance of an Arrest Warrant

4. This investigation involves the escape of JOHNSON, USMS #21473032, from the
custody of the Volunteers of America (VOA), within the Southern District of Indiana. For
reasons stated below, there is cause to believe that JOHNSON has committed violations of Title
18, United States Code, Section 751 (escape from the custody of institution or officer). 18
U.S.C. § 751 prohibits the escape from custody of the Attorney General or his authorized
representative, or from any institution or facility in which he is confined by direction of the
Attorney General, or from any custody under or by virtue of any process issued under laws of the
United States by any court, judge, or magistrate judge, where the custody or confinement is by
virtue of an arrest on a charge of a felony, or conviction of any offense.

5. On April 4, 2017 JOHNSON was indicted in the Eastern District of Kentucky for
Manufacturing Counterfeit Obligations in violation of 18 U.S.C. 471. On September 25, 2017
JOHNSON was sentenced in front of the Honorable Joseph M. Hood to 41 months in prison,
with 3 years of supervised release to follow. On October 25, 2017 JOHNSON was transferred to (
the BOP’s Federal Correctional Institute Beckley, in Beaver West Virginia to serve his sentence.
On January 9, 2020, JOHNSON was transferred to the Volunteers of America “halfway house”
in Indianapolis, Indiana to continue service of his sentence at that facility.

6. On January 15, 2020, Inmate Johnson signed out of the VOA at 9:30 AM fora
Transition House appointment and was due to return at 12:30 PM. At approximately 6:15 PM,
the VOA notified the BOP that inmate JOHNSON had not yet returned to the facility. At that
time a corrections officer for the BOP attempted to contact JOHNSON on his cell-phone.
JOHNSON answered and claimed he had been waiting for a ride back to the VOA for hours.

JOHNSON stated he had called the facility 3 or 4 times to report this. At this time there is no
Case 1:20-mj-00170-TAB Document 2 Filed 02/24/20 Page 4 of 5 PagelD #: 5

evidence that JOHNSON actually contacted the VOA to report this. The corrections officer from
the BOP advised JOHNSON to return to the VOA as soon as possible. The corrections officer
from the BOP contacted the BOP “on-call case manager” who at approximately 6:40 PM advised
the corrections officer to contact JOHNSON on his cell-phone again in order to determine
exactly what time JOHNSON would arrive back at the VOA. When that attempt was made, the
call went directly to voice-mail on JOHNSON’s cell-phone. At approximately 6:52, inmate
JOHNSON was placed on escape status.

7. The United States Marshals Service was notified of JOHNSON’s escape status.
On January 15, 2020 an arrest warrant was issued out of the Southern District of Indiana, and
apprehension responsibility was assigned to Deputy United States Marshal (DUSM)
PARRELLA. Through routine database checks, and the review of old police reports pertaining
to JOHNSON, DUSM PARRELLA was able to locate JOHNSON’s parents at 82 South 9th
Avenue, Beech Grove, Indiana. DUSM PARRELLA and other law enforcement officers made
contact with JOHNSON’s parents on January 28, 2020. JOHNSON’s parents stated that they
spoke with him the day he absconded from the VOA, and that they had advised him to return to
the VOA or turn himself in. JOHNSON stated that he would, and told them not to worry about
him. JOHNSON’ father stated that approximately one week after JOHNSON left the VOA,
JOHNSON called him to tell his father he was ok but declined to tell his father where he was, or
who he was with.

8. On February 11, 2020 at approximately 9:30 PM, The USMS was notified that

JOHNSON had been arrested by the Lexington Police Department, in Lexington Kentucky.
Case 1:20-mj-00170-TAB Document 2 Filed 02/24/20 Page 5 of 5 PagelD #: 6

CONCLUSION
9. Based on the aforementioned factual information, probable cause exists to believe
that JOHNSON has committed a violation of 18 U.S.C. § 751 (escape from the custody of
institution or officer). Accordingly, I respectfully request the Court to issue a criminal complaint

and arrest warrant charging JOHNSON with such offense.

 

Daniel Parrella —
Deputy United States Marshal
United States Marshals Service

SUBSCRIBED and SWORN before me on this 24th day of February, 2020.

aN a 4
\ >) RAR
The Honorable Tim A. Baker

United States Magistrate Judge
Southern District of Indiana

 
